

116 HR 2937 IH: Mothers of Military Service Leave Act 
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2937IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Torres Small of New Mexico (for herself and Mr. Cook) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend titles 10 and 37, United States Code, to provide compensation and credit for retired pay
			 purposes for maternity leave taken by members of the reserve components,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Mothers of Military Service Leave Act  or the MOMS Leave Act. 2.Compensation and credit for retired pay purposes for maternity leave taken by members of the reserve components (a)CompensationSection 206(a) of title 37, United States Code, is amended—
 (1)in paragraph (2), by striking or at the end; (2)in paragraph (3), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new paragraph:  (4)for each of six days for each period during which the member is on maternity leave..
				(b)Credit for retired pay purposes
 (1)In generalThe period of maternity leave taken by a member of the reserve components of the Armed Forces in connection with the birth of a child shall count toward the member's entitlement to retired pay, and in connection with the years of service used in computing retired pay, under chapter 1223 of title 10, United States Code, as 12 points.
 (2)Separate credit for each period of leaveSeparate crediting of points shall accrue to a member pursuant to this subsection for each period of maternity leave taken by the member in connection with a childbirth event.
 (3)When creditedPoints credited a member for a period of maternity leave pursuant to this subsection shall be credited in the year in which the period of maternity leave concerned commences.
 (4)Contribution of leave toward entitlement to retired paySection 12732(a)(2) of title 10, United States Code, is amended by inserting after subparagraph (E) the following new subparagraph:
					
 (F)Points at the rate of 12 per period during which the member is on maternity leave.. (5)Computation of years of service for retired paySection 12733 of such title is amended—
 (A)by redesignating paragraph (5) as paragraph (6); and (B)by inserting after paragraph (4) the following new paragraph (5):
						
 (5)One day for each point credited to the person under subparagraph (F) of section 12732(a)(2) of this title..
 (c)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to periods of maternity leave that commence on or after that date.
			